Citation Nr: 0334578	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  01-01 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic low back pain with loss of disc height and disc 
bulge, prior to September 20, 2001.  

2.  Entitlement to an evaluation in excess of 20 percent for 
chronic low back pain with loss of disc height and disc 
bulge, beginning September 20, 2001.  

3.  Entitlement to an evaluation in excess of 10 percent for 
right radiculopathy associated with chronic low back pain 
with loss of disc height and disc bulge.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1988 to January 
1992, and from July 2, to November 4, 1993.  The record also 
reflects additional unspecified periods of active and 
inactive duty for training.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1999 decision by the RO 
which denied an increase in the 10 percent evaluation then 
assigned for chronic low back pain with loss of disc height 
and disc bulge.  By rating action in March 2003, the RO 
assigned an increased rating to 20 percent for the orthopedic 
manifestations of his low back disability; effective from 
September 20, 2002, and a separate 10 percent evaluation for 
the neurological symptoms; effective from October 25, 2002, 
under the revised rating criteria for the spine which was 
made effective from September 23, 2002.  In April 2003, a 
hearing was held at the RO before the undersigned member of 
the Board.  

In a letter received in October 2003, the veteran indicated 
that he wished to withdraw his claim of entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  Accordingly, this issue is no longer in 
appellate status and will not be addressed.  

Lastly, the Board notes that in June 1998, the veteran raised 
the issue of entitlement to an earlier effective date for the 
grant of service connection for his low back disability.  
This issue is not in appellate status and is referred to the 
RO for appropriate action.  




REMAND

Initially, it is noted that while the veteran was examined 
most recently by VA in February 2002, the examiner did not 
provide sufficiently detailed information to assess the 
degree of functional impairment of the veteran's low back 
disability under 38 C.F.R. §§ 4.40, 4.45, and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that case, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), held that any identified 
functional loss should be, if feasible, expressed in terms of 
additional range of motion loss.  Furthermore, the examiner 
indicated that the claims file was not available for review.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history.  See also EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); and Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

Also, during the pendency of this appeal the rating criteria 
for the musculoskeletal system (Diagnostic Code (DC) 5293) 
were revised twice, effective September 23, 2002, and 
September 26, 2003.  While the RO considered the 2002 revised 
rating criteria when it assigned a separate rating in March 
2003, has not had the opportunity to evaluate the veteran's 
disability under the most recent revision.  

The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519 (1991).  As the appeal must be remanded for 
additional development, the RO should consider the most 
recent changes to the rating code for the spine, and apply 
the revision most favorable to the veteran within the 
confines of appropriate effective dates.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for any low back problems 
since January 2002.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all such records from 
the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.  If any records 
identified by the veteran cannot be 
obtained, the veteran should be so 
informed and it should be documented in 
the claims folder.  

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of his 
low back disability.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physicians 
for review.  A notation to the effect 
that this record review took place should 
be included in the reports.  In addition, 
the examiners must be provided copies of 
all revisions of the rating criteria for 
intervertebral disc syndrome, so that 
findings (or the lack thereof) comporting 
with such criteria can be made.  The 
examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  

The orthopedic examiner should respond to 
the following:  

I.  Note any limitation of motion in 
the lumbar spine, and indicate what 
is considered normal range of 
motion.  

II.  Indicate whether there is 
listing of the whole spine to the 
opposite side, positive 
Goldthwaite's sign, loss of lateral 
motion with osteo-arthritic changes, 
or narrowing or irregularity of 
joint space, abnormal mobility on 
forced motion, or muscle spasm on 
extreme forward bending.  

III.  Indicate whether the lumbar 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

IV.  Lastly, the examiner should 
express an opinion on whether pain 
of the lumbar spine could 
significantly limit functional 
ability during flare-ups or when the 
spine is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the lumbar spine.  The 
examiner should provide a written 
discussion of the degree of residual 
weakness or sensory disturbances due to 
the low back disability, and how it 
impacts on motor function of the lumbar 
spine.  If applicable, the examiner 
should provide a response to the 
following:  

I.  Does the veteran suffer 
recurring attacks of intervertebral 
disc syndrome referable to the low 
back disability?  If so, indicate 
the degree of intermittent relief he 
experiences between those attacks.  
The examiner should further note 
whether any intervertebral disc 
syndrome that may be present results 
in incapacitating episodes and the 
total duration of any of these 
episodes.  

II.  Is there evidence of neuropathy 
with characteristic pain 
attributable to the low back 
disability?  If so, the examiner 
should note whether the neuropathy 
results in demonstrable muscle spasm 
or any other neurological findings 
appropriate to the site of the 
diseased disc.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the low back 
disability have been provided by the 
examiners and whether they have responded 
to all questions posed.  If not, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2003).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
the old and revised rating criteria for 
the musculoskeletal system, and any 
additional information obtained as a 
result of this remand.  The RO's 
consideration should include the 
applicable diagnostic criteria for IVD in 
effect at the time of the veteran's claim 
as well as all revisions.  In this 
regard, it is noted that application of 
the new regulations is not appropriate 
prior to the effective date of the 
regulation change.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished an SSOC and given the 
opportunity to respond thereto.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


